SUMMARY ORDER
Plaintiff-appellant Elizabeth Alers (“plaintiff’) appeals from a judgment of the District Court granting summary judgment to the defendant-appellee Human Resources Administration of the City of New York (“defendant”). Plaintiff asserted claims for violations of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq., against defendant for allegedly (1) failing to accommodate her disability, (2) transferring her to a less desirable position, and (3) retaliating against her for pursuing a workers’ compensation claim. On appeal, plaintiff argues that the District Court failed adequately to consider the evidence she presented in opposition to the defendant’s motion for summary judgment. We assume the parties’ familiarity with the remaining factual and procedural history of the case.
We agree with the analysis set forth in Judge Townes’s thorough and careful Memorandum and Order entered September 24, 2008, and we affirm the judgment *331of the District Court substantially for the reasons stated therein. See Alers v. N.Y. City Human Res. Admin., No. 06-CV6131, 2008 WL 4415246 (E.D.N.Y. Sept. 24, 2008).
CONCLUSION
We have considered all of plaintiffs arguments and find them to be without merit. Accordingly, the judgment of the District Court is AFFIRMED.